Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 25, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  144415(38)                                                                                                Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 144415
                                                                    COA: 301465
                                                                    Wayne CC: 00-007900-FC
  MARK T. CRAIGHEAD,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 5,
  2012 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         CAVANAGH, J., would grant reconsideration and, on reconsideration, would grant
  leave to appeal.

        MCCORMACK, J., not participating because of her prior involvement in this case as
  counsel for a party.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 25, 2013                    _________________________________________
         d0122                                                                 Clerk